DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus) and Species 1 (parallel with the scan path) in the reply filed on 5/24/2021 is acknowledged. Claims 13-19 are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the primary mirror scanner and auxiliary polygon mirror are configured to dither the light beam as it travels along the scan path across the surface.” However, this limitations is nearly identical to the limitation of claim 1 reciting “to dither the light beam”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 6, 7, 11, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. (US 2013/0001834 A1) in view of Dallarosa et al. (US 2017/0021454 A1). 

Regarding claim 1, El-Siblani meets the claimed an additive manufacturing apparatus comprising: a platform; (platform 43, [0058])  a dispenser configured to deliver a plurality of successive layers of feed material on a platform; (Photopolymer resin container 48 is mounted on a sliding support assembly 50, Fig. 2, [0057]) a light source configured to generate a light beam; (solidification energy source 90, Fig. 3, [0061]) a primary mirror scanner (rotating energy deflector 92, Fig. 3)  to direct the light beam to impinge a spot on a surface of an exposed layer of feed material, 
(motor 118) or reflector is configured to cause the spot of impingement to follow a scan path across the surface controllable in two perpendicular axes; and (the concurrent activation of motor 76, rotating energy deflector 92 and solidification energy source 90, allows for the scanning of solidification energy in the width (y-axis) direction along an  exposed surface of the solidifiable material concurrently with the translation of solidification energy source 90 and rotating energy deflector 92 in the  length (x-axis) direction, [0092]) …to dither the light beam as the spot of impingement follows the scan path. (Examiner notes the claim recites an apparatus positioned to dither light beams. El-Siblani teaches timing the synchronization energy pulses based on a fixed time relative to the motor 118 pulses where the light may fluctuate or vary despite the fact that the rotating energy deflector 92 rotates at a substantially constant frequency, see [0112]. Thus the apparatus is capable of dithering and meets the claim.) 
El-Siblani does not explicitly teach an auxiliary polygon mirror scanner positioned in a light path of the light beam between the light source and the primary mirror scanner.
Dallarosa meets the claimed an auxiliary polygon mirror scanner positioned in a light path of the light beam between the light source and the primary mirror scanner. (a second galvo scanner may be provided to scan in the perpendicular direction, [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the optical scanning apparatus of El-Siblani to include a second galvo mirror scanner in order to provide perpendicular scanning for larger parts, see [0102].

 (rotating energy deflector 92 is a polygonal mirror having one or more facets 94a, b, c, etc. defined around its perimeter.  In the example of FIG. 3, rotating energy deflector 92 is a hexagonal mirror having facets 94a to 94f, Fig. 3)  


Regarding claim 3, El-Siblani as modified by Dallarosa meets the claimed comprising a controller (a microcontrol unit or microcontroller, which contains locally stored and executed programs for activating motors 76, 118, see [0085]) configured to cause the auxiliary polygon mirror scanner to rotate faster than the primary polygon mirror scanner (Dallarosa teaches one or more scan mirrors scanning at speeds of 50 m/s, see [0101]-[0102]) during application of the light beam to a layer of feed material. (El-Siblani teaches based on another variable that correlates to the position such as a number of motor steps for motor 76, see [0087]).


Regarding claim 6, El-Siblani meets the claimed, wherein the primary mirror scanner and auxiliary mirror scanner are configured to dither the light beam in a direction parallel and in-line with the scan path across the surface. (El-Siblani depicts the light beam to fluctuate over the rotating path of deflector 92, see Fig. 3 and 5C).

(rotating energy deflector 92 
is a polygonal mirror having one or more facets 94a, b, c, etc. defined around 
its perimeter.  In the example of FIG. 3, rotating energy deflector 92 is a 
hexagonal mirror having facets 94a to 94f.)


Regarding claim 11, El-Siblani meets the claimed, comprising a galvo mirror scanner configured to receive the light beam. (Dallarosa teaches a second galvo scanner may be provided to scan in the perpendicular direction, [0102]).

Regarding claim 12, El-Siblani meets the claimed wherein an optical assembly including the primary mirror scanner, the auxiliary mirror scanner and the galvo mirror scanner is configured to rotate relative to the platform, (Dallarosa teaches a second galvo scanner may be provided to scan in the perpendicular direction, [0102]) and a combination of rotation relative to the platform and motion of the galvo mirror scanner drive the light beam along a scan path across a surface of the feed material, and wherein the primary mirror scanner and auxiliary polygon mirror are configured to dither the light beam as it travels along the scan path across the surface. (Examiner notes the claim recites an apparatus positioned to dither light beams. El-Siblani teaches timing the synchronization energy pulses based on a fixed time relative to the motor 118 pulses where the light may fluctuate or vary despite the fact that the rotating energy deflector 92 rotates at a substantially constant frequency, see [0112]. Thus the apparatus is capable of dithering and meets the claim.)

Regarding claim 20, El-Siblani meets the claimed an additive manufacturing system comprising: a platform; (platform 43) a dispenser configured to deliver a plurality of successive layers of feed material on a platform; (Photopolymer resin container 48 is mounted on a sliding support assembly 50, Fig. 2, [0057]) a light source configured to generate a light beam; (solidification energy source 90, Fig. 3, [0061])  a controller; (a microcontrol unit or microcontroller, which contains locally stored and executed programs for activating motors 76, 118, see [0085]) and a primary polygon mirror scanner (rotating energy deflector 92, Fig. 3)  onfigured to direct the light beam to impinge on an exposed layer of feed material at a spot of impingement; …configured to dither the light beam (Examiner notes the claim recites an apparatus positioned to dither light beams. El-Siblani teaches timing the synchronization energy pulses based on a fixed time relative to the motor 118 pulses where the light may fluctuate or vary despite the fact that the rotating energy deflector 92 rotates at a substantially constant frequency, see [0112]. Thus the apparatus is capable of dithering and meets the claim.) in a direction parallel and in-line with a scan path of the spot of impingement across the exposed layer of feed material. (El-Siblani depicts the light beam to fluctuate over the rotating path of deflector 92, see Fig. 3 and 5C). 
El-Siblani does not explicitly teach and an auxiliary polygon mirror scanner configured to direct the light beam from the light source towards the primary polygon mirror scanner, the auxiliary mirror scanner.
Dallarosa meets the claimed and an auxiliary polygon mirror scanner configured to direct the light beam from the light source towards the primary polygon mirror scanner, the auxiliary (a second galvo scanner may be provided to scan in the perpendicular direction, [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the optical scanning apparatus of El-Siblani to include a second galvo mirror scanner in order to provide perpendicular scanning for larger parts, see [0102].

Allowable Subject Matter
Claims 4-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is cited above and further includes Cooper (US 2009/0051935) and Kim (US 2017/0261743).

Regarding claim 5-6, the cited prior art does not teach or suggest wherein the primary polygon mirror scanner and auxiliary polygon mirror scanner rotate about parallel axes of rotation or in the same direction.

Regarding claims 8-10, the cited prior art does not teach or suggest wherein the sides of the auxiliary polygon mirror scanner comprise alternating sides with different curvatures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.